17-38-cv, 17-228-cv
     Malkan v. Mutua, Ostrove v. U.S. Dist. Ct. for W. Dist. Of N.Y.


                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



 1           At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
 3   30th day of October, two thousand seventeen.
 4
 5   Present:    RALPH K. WINTER,
 6               JOHN M. WALKER, JR,
 7               ROSEMARY S. POOLER.
 8                           Circuit Judges.
 9   ___________________________________________________
10
11   JEFFREY MALKAN,
12                                       Plaintiff-Appellant,
13
14                              v.                                                17-38
15
16   MAKAU W. MUTUA,
17                           Defendant-Appellee.
18   ___________________________________________________
19
20   FREDERIC D. OSTROVE,
21                                       Plaintiff-Appellant,
22
23                              v.                                                17-228
24
25   UNITED STATES DISTRICT COURT
26   FOR THE WESTERN DISTRICT OF NEW YORK,
27                           Defendant-Appellee.1
28   _____________________________________________________
29
30   Appearing for Appellants:           Jeffrey Malkan, pro se, St. James, NY.
31

     1
         The clerk is respectfully directed to amend the caption as above.


                                                               1
 1                                 Frederic D. Ostrove, Leeds Brown Law, P.C., pro se, Carle Place,
 2 N.Y.
3
 4   Appearing for Appellees:      Jeffrey D. Lang, Assistant Solicitor General (Barbara D.
 5                                 Underwood, Solicitor General, and Victor Paladino, on the brief),
 6                                 for Eric T. Schneiderman, Attorney General of the State of New
 7                                 York, Albany, NY for Appellee Makau Mutua.
 8
 9   Appeal from the United States District Court for the Western District of New York (Telesca, J.).
10
11        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
12   AND DECREED that the order of said District Court be and it hereby is AFFIRMED.
13
14          Appellants Jeffrey Malkan and Frederic Ostrove separately appeal from the December
15   18, 2016 order of the United States District Court for the Western District of New York
16   (Telesca, J.), granting summary judgment to Makau Mutua, former dean of the State University
17   of New York at Buffalo Law School, and sanctioning Malkan and Ostrove for moving to
18   sanction the Assistant Attorney Generals representing Mutua. Malkan sued Mutua under 42
19   U.S.C. § 1983 for violating his Fourteenth Amendment right to due process by failing to extend
20   Malkan’s term appointment as a clinical law professor without going through the typical faculty
21   recommendation process. Until this appeal, Ostrove was Malkan’s attorney. Malkan appeals both
22   the grant of summary judgment and his verbal sanction. Ostrove appeals only the sanction as
23   applied to him. We consider their appeals in tandem. We assume the parties’ familiarity with the
24   underlying facts, procedural history, and specification of issues for review.
25
26          We review de novo a district court’s grant of summary judgment, with the view that
27   summary judgment is appropriate only “if the movant shows that there is no genuine dispute as
28   to any material fact and the movant is entitled to judgment as a matter of law.” Sousa v.
29   Marquez, 702 F.3d 124, 127 (2d Cir. 2012) (internal quotation marks omitted).
30
31           The district court correctly granted summary judgment to Mutua. Due process can only
32   be violated if a protected property interest is at issue. White Plains Towing Corp. v. Patterson,
33   991 F.2d 1049, 1061-62 (2d Cir. 1993). “A person’s interest in a benefit is a ‘property’ interest
34   for due process purposes if there are such rules or mutually explicit understandings that support
35   his claim of entitlement to the benefit and that he may invoke at a hearing.” Perry v. Sindermann,
36   408 U.S. 593, 601 (1972) (citing Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577
37   (1972)). “Mutually explicit understandings” may include a “written contract with an explicit
38   tenure provision” between a professor and state university. Id. But “mutual understandings and
39   customs could not create a property interest for purposes of due process when they are contrary
40   to the express provisions of regulations and statutes.” Baden v. Koch, 638 F.2d 486, 492 (2d Cir.
41   1980). SUNY regulations cap term appointments at three years and do not “create any manner of
42   legal right, interest or expectancy in any other appointment or renewal.” 8 N.Y.C.R.R. § 335.13.
43   None of what Malkan cites—UB School of Law’s by-laws, customs, accreditation reports, the
44   American Bar Association’s standards, and his contract—overrides that regulatory term. See
45   Baden, 638 F.2d at 492 (city charter permitted official’s removal and therefore he “could be
46   removed without a prior hearing regardless of any mutual understandings between the



                                                     2
 1   individuals involved in the transaction”). As for whether UB School of Law is misrepresenting
 2   the employment status of its clinical professors to the American Bar Association, Malkan offers
 3   no estoppel argument, and we decline to consider one.
 4
 5            Sanctions under Rule 11, 28 U.S.C. § 1927, and the district court’s inherent powers are
 6   reviewed for abuse of discretion. Gollomp v. Spitzer, 568 F.3d 355, 368 (2d Cir. 2009). “A
 7   district court has abused its discretion if it based its ruling on an erroneous view of the law or on
 8   a clearly erroneous assessment of the evidence, or rendered a decision that cannot be located
 9   within the range of permissible decisions.” In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal
10   punctuation and citations omitted).
11
12           “A pleading, motion or other paper violates Rule 11 either when it has been interposed
13   for any improper purpose, or where, after reasonable inquiry, a competent attorney could not
14   form a reasonable belief that the pleading is well grounded in fact and is warranted by existing
15   law or a good faith argument for the extension, modification or reversal of existing law.”
16   Kropelnicki v. Siegel, 290 F.3d 118, 131 (2d Cir. 2002) (internal citations, quotation marks, and
17   emphasis omitted). “The mental state applicable to liability for Rule 11 sanctions initiated by
18   motion is objective unreasonableness, i.e., liability may be imposed if the lawyer’s claim to have
19   evidentiary support is not objectively reasonable.” In re Pennie & Edmonds LLP, 323 F.3d 86,
20   91 (2d Cir. 2003). Additionally, a court may sanction an attorney who “multiplies the
21   proceedings in any case unreasonably and vexatiously.” 28 U.S.C. § 1927. Sanctions under
22   Section 1927 require a showing that an “attorney’s actions are so completely without merit as to
23   require the conclusion that they must have been undertaken for some improper purpose such as
24   delay,” and “a finding of conduct constituting or akin to bad faith.” In re 60 East 80th Street
25   Equities, 218 F.3d 109, 115 (2d Cir. 2000).
26
27           The district court did not exceed its discretion to sanction both Malkan and Ostrove.
28   Malkan’s sanctions motion claiming perjury by Mutua, filed by Ostrove, alleged only
29   “[d]ifferences in recollection,” which “alone do not add up to perjury.” United States v. Sanchez,
30   969 F.2d 1409, 1415 (2d Cir. 1992). The district court, which has firsthand knowledge of the
31   proceedings before it, reasonably found that the motion had no factual or legal basis, and was
32   meant to harass Malkan’s adversary.
33
34           Ostrove argues that opposing counsel failed to comply with Rule 11’s safe harbor
35   provision. Rule 11 provides that a “motion for sanctions must be made separately from any other
36   motion and must describe the specific conduct that allegedly violates Rule 11(b)…[and] must not
37   be filed or be presented to the court if the challenged paper, claim, defense, contention, or denial
38   is withdrawn or appropriately corrected within 21 days.” Fed. R. Civ. P. 11(c)(2). “Rule 11(c)(2)
39   requires only the service of ‘[a] motion’ or ‘[t]he motion’ . . . . It does not require the service of a
40   memorandum of law or affidavits, nor does it use the words ‘formal fully supported motion.’”
41   Star Mark Mgmt., Inc. v. Koon Chung Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 176
42   (2d Cir. 2012). Opposing counsel provided Ostrove with a copy of his notice of motion and their
43   correspondence concerning the sanctions motion Ostrove had filed. Cf. Malkan’s App’x 72;
44   0356–59. That sufficed.
45




                                                        3
 1           As well, Ostrove challenges the finding that he acted in bad faith. A bad faith claim is
 2   “motivated by improper purposes such as harassment or delay.” Enmon v. Prospect Capital
 3   Corp., 675 F.3d 138, 143 (2d Cir. 2012). The district court had the discretion to find that
 4   Malkan’s sanctions motion was frivolous, and filed only to harass Mutua, “needlessly increase
 5   the costs of this litigation, and unduly burden the court.” Malkan’s App’x 88. Moreover, in
 6   finding bad faith, the magistrate judge observed (and the district court agreed) that Ostrove was
 7   reckless; he cited cases that undermined his own arguments as well as bad law. Id. at 89. Finally,
 8   the magistrate judge separately considered the conduct of Malkan and Ostrove and recommended
 9   different penalties. Id. at 91.
10
11           We have considered the remainder of Appellants’ arguments and find them to be without
12   merit. Accordingly, the order of the district court hereby is AFFIRMED.
13
14
15                                                       FOR THE COURT:
16                                                       Catherine O’Hagan Wolfe, Clerk
17




                                                     4